Citation Nr: 1502103	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-14 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).
 
2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel




INTRODUCTION

The Veteran had active service from July 1966 to July 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Board notes that the Veteran has been diagnosed with a psychiatric disorder.   In consideration of the Court's decision in Clemons, the Board has recharacterized the Veteran's psychiatric claim as stated on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).


FINDINGS OF FACT

1.  An August 2008 rating decision declined to reopen previously denied claim for service connection for PTSD; the Veteran did not appeal that rating decision and no new evidence pertinent to the basis of the denial of the claim was received by VA within one year from the date of that decision.

2.  The additional evidence presented since the August 2008 rating decision does not relate to an unestablished fact or raise a reasonable possibility of substantiating the Veteran's claim for service connection for PTSD.

3.  An acquired psychiatric disorder was not documented during service and the weight of the competent evidence is against finding a nexus between the post-service diagnosis of depressive disorder and service.



CONCLUSIONS OF LAW

1.  The August 2008 rating decision that declined to reopen the claim of entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2014).

2.  New and material evidence has not been presented, and the claim for service connection for PTSD is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for establishing entitlement to service connection for an acquired psychiatric disorder other than PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Here, compliant VCAA notice was provided in a June 2011 letter.  


The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service treatment records and available post-service treatment records have been obtained.  The AOJ obtained an appropriate VA examination.  While the Veteran has asserted that the August 2011 VA examination report was inadequate because the examiner failed to fully consider the symptoms in determining whether he met the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV) criteria for a diagnosis of PTSD.  However, the examiner specifically noted the DSM-IV criteria that were not met.  In any event, as the Board concludes below that new and material evidence has not been submitted, there was no duty to provide a VA examination and any challenge to the adequacy of the examination with respect to the PTSD claim is moot.  Woehlaert v. Nicholson, 21 Vet. App. 456, 463-64 (2007).

The Veteran has not indicated that there are any additional records that VA should seek to obtain on his behalf.  Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to review the issues on appeal.

New and Material Evidence-PTSD

Generally, a claim that has been finally denied may not thereafter be reopened     and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

By way of history, in a rating decision in July 2005, the RO denied the Veteran's claim for service connection for PTSD, in part because the evidence did not show that the Veteran had been diagnosed with the claimed disorder.  

Thereafter, in a rating decision in August 2008, the RO declined to reopen the claim for service connection for PTSD because new and material evidence had not been presented to reopen the claim.  The Veteran was informed of the rating decision and of his appellate rights, but did not appeal the decision within the prescribed time and no new evidence pertinent to the basis of the denial of the claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  Thus, the August 2008 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

The evidence considered at the time of the August 2008 rating decision consisted of service treatment and personnel records and stressor statements from the Veteran, as well as information provided to VA by the National Personnel Records Center (NPRC) showing that the Veteran was awarded the Combat Action Ribbon among other awards.   
	
The evidence received since the prior final denial includes statements from the Veteran concerning his in-service stressors and symptomatology, as well as witness statements dated in 2011 from his ex-spouse and mother who noted that post-service discharge the Veteran abused alcohol and exhibited problems with anger and violence, as well as other behavioral problems.  Additionally, the Veteran's prison medical records were obtained.  Finally, a VA examination was conducted in August 2011.  

Such evidence is new as it was not previously of record.  Moreover, such evidence must be presumed credible for the purposes of new and material evidence analysis.  However, none of the evidence reflects that the Veteran has been diagnosed with PTSD, which was the basis for the last final denial.  Indeed, the Veteran's stressor had been verified at the time of August 2008 rating decision, and the fact that he had a verified stressor was considered by the August 2011 VA examiner.  However, the VA examiner noted the Veteran did not exhibit symptoms consistent with DSM-IV diagnostic criteria B, C or D to support a diagnosis of PTSD.  The examiner diagnosed depressive disorder, not otherwise specified (NOD).  Additionally, the prison medical records do not reflect a diagnosis of PTSD.  

Accordingly, as the absence of a diagnosis of PTSD was the basis for the last final denial in August 2008, and the evidence submitted since that time fails to reflect a diagnosis of PTSD, the evidence submitted is not material, and the request to reopen the claim for service connection for PTSD is denied.

Service Connection-Other Psychiatric Disorder

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2014).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and psychosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such diseases shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Review of the record reveals the Veteran has been diagnosed with a depressive disorder on the August 2011 VA examination.  Thus, the first requirement for establishing service connection, a current disability, has been met.  The question now becomes whether such condition is related to service.

In this case, the Veteran's service personnel records reflect that he received a Combat Action Ribbon.  His service treatment records reveal no treatment for or diagnosis of any psychiatric disability, and his separation examination revealed no psychiatric abnormalities.  Moreover, there is no evidence the Veteran has ever been diagnosed with a psychosis.  Thus, to establish service connection, there must be probative evidence linking his currently diagnosed depressive disorder with service.  Upon review of the evidence, the Board finds the preponderance of the evidence is against the claim.  

Initially, the Board notes that the Veteran's prison treatment records reveal no psychiatric treatment or diagnoses.  

The only medical evidence of record addressing a psychiatric disorder is the August 2011 VA examination.  Following a thorough VA examination, the examiner diagnosed depressive disorder, not otherwise specified (NOS).  The examiner noted the Veteran denied receiving any mental health treatment following his service discharge and that his depressive symptoms began after his incarceration.  The examiner opined that the Veteran's depressive disorder was not related to the Veteran's in-service stressor and that his depressive symptoms are related to his incarceration, which began in 1990.  There is no competent medical evidence to the contrary.

To the extent the Veteran and his family members believe he suffers from a psychiatric disorder that is related to service, as lay persons, they have not shown  that they have specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of psychiatric disorders are matters not capable of lay observation, and require medical expertise to determine.  Accordingly,    their opinions as to the diagnosis or etiology of the Veteran's current psychiatric symptomology are not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than their lay assertions.  

In summary, the Board finds that the preponderance of the probative and persuasive evidence is against a finding that the Veteran's diagnosed depressive disorder arose in service or is etiologically related to service or any incidents therein.  Accordingly, the claim for service connection is denied.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

As new and material evidence has not been presented, the claim for service connection for PTSD is not reopened.

Service connection for an acquired psychiatric disorder other than PTSD is denied. 




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


